Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,958,028 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Sept. 15, 2022 including a new title which provides informative value in classifying and searching.   
Thank you ~

Previously held objections to the specification and claim 5 have been overcome.

Claim Objections
Claims 2, 3 and 6 have the status identifier of having been (CURRENTLY AMENDED) yet there is no amended claim language within the body of the respective claims.
Correction or clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gober           (US 3,601,757).
   

With respect to Claim 1; Gober [Fig. 3] discloses a charger guard apparatus for the protection of AC household outlets, wall plate, and plugs of AC-powered devices comprising: a retaining cradle 3; a wall plate 2; a sabot 12, the sabot composed of a top half 5 and a bottom half 6,  the top half and the bottom half are configured to connect, forming a cavity [Fig. 4];  the wall plate 18 is configured to connect to the retaining cradle  [via 7]; and the cavity 20 is spaced to accommodate the plug 14 of AC-powered devices;

With respect to Claim 2; Gober discloses the sabot 12 is configured to encompass the plug 14 of the AC powered device.

With respect to Claims 3 and 4; Gober discloses the wall plate 2 is configured to be a replacement for a default socket wall plate [Col. 3, lines 42-43] of the outlet.

Allowable Subject Matter
Claim 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 5;  allowability resides at least in part with the prior art not showing or fairly teaching a charger guard apparatus for the protection of AC household outlets, wall plate, and plugs of AC-powered devices comprising: a retaining cradle; wall plate; a sabot having a top half and bottom half further comprising; retaining clips disposed on the retaining cradle that are configured to connect to the wall plate via clip sockets in conjunction with ALL the remaining limitations within claims 1 and 5.



Claim 6 is allowed.
Regarding claim 6;  allowability resides at least in part with the prior art not showing or fairly teaching a charger guard apparatus for the protection of AC household outlets, wall plate, and plugs of AC-powered devices including mobile device chargers comprising: an outer layer retaining cradle comprising retaining clips; a middle later sabot composed of  top and bottom halves; and an inner layer wall plate; where the sabot has a groove at the juncture of the top and bottom halves so the sabot can encompass the plug with the wire of a mobile device charger channeled out the groove in conjunction with ALL the remaining limitations within claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                      
 /VANESSA GIRARDI/Primary Examiner, Art Unit 2833